           Case 2:17-cv-00197-cr Document 75 Filed 07/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT

MIGRANT JUSTICE and MATT CAMERON,                     )
                                                      )
               Plaintiffs,                            )       Case No. 2:17-CV-197
                                                      )
               v.                                     )
                                                      )
UNITED STATES DEPARTMENT OF                           )
HOMELAND SECURITY, UNITED STATES                      )
CUSTOMS AND BORDER PROTECTION, and                    )
UNITED STATES IMMIGRATION AND                         )
CUSTOMS ENFORCEMENT,                                  )
                                                      )
               Defendants.                            )
                                                      )

                             SIXTEENTH JOINT STATUS REPORT

       On December 27, 2017, this Court granted the parties’ Stipulated Schedule For Status

Reports To The Court And Request To Stay Local Rule 26(a). Doc. Nos. 13, 15. Pursuant to the

Order, the parties submit this Joint Status Report to update the Court on progress of the litigation.

This Joint Status Report is the parties’ sixteenth such report. The parties’ Fifteenth Joint Status

Report was filed on March 9, 2021. On March 19, the Court issued a notice of hearing for a status

conference on April 27, but, on April 22, the parties filed a motion to continue the status

conference, noting Defendants’ counsel’s unavailability and the fact that the parties had begun

discussions aimed at resolving the case. The Court granted the motion on April 27, 2021.

       The parties have made progress in settlement discussions and continue to believe there is

a viable path toward resolution. The settlement discussions are centered around a small subset of

the documents produced. The parties will advise the Court promptly if they achieve resolution or

if they determine that they are unable to do so, in which case they will file a motion for a briefing

schedule for cross-motions for summary judgment or other appropriate next steps.
          Case 2:17-cv-00197-cr Document 75 Filed 07/08/21 Page 2 of 3




Dated: July 8, 2021          Respectfully submitted,

                                    FOR THE PLAINTIFFS

                                    Lia Ernst
                                    ACLU Foundation of Vermont
                                    P.O. Box 277
                                    Montpelier, VT 05601
                                    802-223-6304
                                    lernst@acluvt.org

                                    Josh Stehlik*
                                    Sarah Kim Pak*
                                    National Immigration Law Center
                                    3435 Wilshire Boulevard, Suite 1600
                                    Los Angeles, CA 90010
                                    213-639-3900
                                    stehlik@nilc.org
                                    kimpak@nilc.org


                                    Claudia Wilner*
                                    National Center for Law and Economic Justice
                                    275 Seventh Avenue, Suite 1506
                                    New York, NY 10001-6860
                                    212-633-6967
                                    wilner@nclej.org

                                    * Appearing pro hac vice




                                    FOR THE DEFENDANTS:

                                    JONATHAN OPHARDT
                                    First Assistant U.S. Attorney
                                    Acting United States Attorney

                                    Michael Sady (BBO #552934)
                                    Assistant U.S. Attorney
                                    John Joseph Moakley

                                         2
Case 2:17-cv-00197-cr Document 75 Filed 07/08/21 Page 3 of 3




                         United States Courthouse, Suite 9200
                         1 Courthouse Way
                         Boston, MA 02210
                         (617) 748-3362
                         Michael.sady@usdoj.gov




                             3
